Voting time
The next item is voting time.
(For the outcome and other details of the vote: see Minutes)
(FR) Mr President, excuse me, I am not sure under which Rule I should address the House but I would like to make a statement to the presidency about the current situation in Parliament: it is turning into a permanent circus, which makes it very difficult to work calmly when trying to do serious things here.
(Applause)
I think that this situation reached its peak yesterday evening and I would ask the presidency to take action in order to restore calm and a serious atmosphere in a House that should be an example to the whole world and that should be a serious House, not a circus.
(Applause)
I imagine, Mr Hutchinson, that you are referring to the various displays in the passageways and corridors. You know that the Quaestors are responsible in this regard. We will of course pass on your comments.
(FR) Mr President, I would also like to make a comment about calm and order in our work. Our sitting yesterday afternoon was marked by an extremely moving account, but the disruption to the agenda meant that the speeches on topics as important as the financial crisis were postponed by more than two hours, totally interfering with the order of speakers. That does not help things to run smoothly in this House.
In this case, I will pass on your comments not to the Quaestors but to the Conference of Presidents as that is the body responsible for such matters.